DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered.

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-29 are pending and examined in the instant Office action.

Withdrawn Rejections
	The rejections under 35 U.S.C. 103 are withdrawn in view of amendments filed to the instant set of claims on 2 February 2021.

Claim Comments - 35 USC § 112(f) - Means plus function
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for modeling,” “means for predicting,” “means for performing an optimization,” “means for grouping,” and “means for determining” in claims 16-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is interpreted that the hardware illustrated in Figure 7 (including the processor) provides structural limitations for these “means for” limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is necessitated by the IDS of 4/9/2021:
35 U.S.C. 103 Rejection #1:
Claims 1-3, 5, 9, 16, 20, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. [The AAPS Journal, volume 15, 2013, pages 542-550; on IDS] in view of Schaffer et al. [US Patent 8,494,871 B2; on IDS of 4/9/2021].
Claim 1 is drawn to a method for disease progression modeling and therapy optimization for a patient.  The method comprises modeling a condition of the patient 
Claim 16 is drawn to similar subject matter as claim 1, except as an apparatus.
Claim 23 is drawn to similar subject matter as claim 1, except as a computer readable medium.
The document of Suleiman et al. studies the modeling of NSCLC progression [title].  The equations of Suleiman et al. teach different models to predict the progression of tumors.  For example, equation 1 of Suleiman et al. models tumor growth rate as a function of tumor size.  Consequently, the equations of Suleiman et al. predict disease progression under a variety of conditions and therapies.  Equation 8 of Suleiman et al. illustrates an optimization model from which an optimal dose of drug at the beginning of chemotherapy is derivable.  
Suleiman et al. teaches scalar mathematics and not vector mathematics.  Suleiman et al. does not teach modeling therapy types and timings using a hybrid dynamical system that switches between discrete models based on a value of one of the plurality of state variables.


With regard to claims 2-3, the equations of Suleiman et al. are initiated by diagnosing tumor size and growth rate at an initial time.  In addition, time and growth rate are the plurality of state variable biological scales.

With regard to claim 5, the differential equations of Suleiman et al. are dynamic in that the dependent variable is time.

With regard to claims 9, 20, and 27, each subsequent differential equation relative to the initial differential equation in Suleiman et al. represents an adjustment to the disease progression model.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the scalar mathematics of Suleiman et al. by use of vector mathematics wherein the motivation would have been that vector mathematics is an alternative mathematical technique for annotating the equations in Suleiman et al.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the disease progression 

The following rejection is necessitated by the IDS of 4/9/2021:
35 U.S.C. 103 Rejection #2:
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. in view of Schaffer et al. as applied to claims 1-3, 5, 9, 16, 20, 23, and 27 above, in further view of Kun et al. [US PGPUB 2007/0015837 A1].
Claim 4 is drawn to determining values for one or more of the plurality of state values from medical imagining data of the patient.
The documents of Suleiman et al. and Schaffer et al. make obvious the modeling of NSCLC progression, as discussed above.
Suleiman et al. and Schaffer et al. do not teach medical imaging as a function of time.
The document of Kun et al. studies the treatment of cancer [title].  The figures and paragraph 235 of Kun et al. teach medical imagining of tumors as a function of time.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the modeling of disease progression of Suleiman et al. and Schaffer et al. by use of the medical imaging as a function of time of Kun et al. wherein the motivation would have been that the imaging 

The following rejection is necessitated by the IDS of 4/9/2021:
35 U.S.C. 103 Rejection #3:
Claims 6-8, 12, 17-19, 22, 24-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. in view of Schaffer et al. as applied to claims 1-3, 5, 9, 16, 20, 23, and 27 above, in further view of Singh et al. [Cancer Cell, volume 1, 2002, pages 203-209].
Claims 6-8, 17-19, and 24-26 are drawn to predicting disease trajectories based on sub-groups, clusters of patient data, machine learning.
Claims 12, 22, and 29 are drawn to selecting the optimal therapy type between a relative change in progression of the disease.
The documents of Suleiman et al. and Schaffer et al. make obvious the modeling of NSCLC progression, as discussed above.
Suleiman et al. and Schaffer et al. do not teach the mathematical analysis of disease trajectories or the selection of therapy type.
The document of Singh et al. studies the gene expression correlates of clinical prostate cancer behavior [title].  Page 206 of Singh et al. teaches the machine learning technique of leave-one-out validation wherein the data of a patient is temporality deleted, and the trajectory outcome of this patient is temporarily predicted by comparing this patient to the training set, sub-group, or cluster of data of the remaining patients.  The type of therapy selected in Singh et al. is prostatectomy.


The following rejection is necessitated by the IDS of 4/9/2021:
35 U.S.C. 103 Rejection #4:
Claims 10-11, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. in view of Schaffer et al. as applied to claims 1-3, 5, 9, 16, 20, 23, and 27 above, in further view of Tiemann et al. [PLOS Computational Biology, 2013, volume 9, article e1003166; on IDS].
Claims 10-11, 21, and 28 are drawn to using hybrid dynamical models that use thresholds to switch between model type.
The documents of Suleiman et al. and Schaffer et al. make obvious the modeling of NSCLC progression, as discussed above.
Suleiman et al. and Schaffer et al. do not teach hybrid modeling that use thresholds to switch between model type.
The document of Tiemann et al. studies the parameter trajectory analysis to identify treatment effects of pharmacological interventions [title].  Equations 13-17 of Tiemann et al. teach the hybrid modelling based on thresholds on which to base and select disease trajectories.


The following rejection is necessitated by the IDS of 4/9/2021:
35 U.S.C. 103 Rejection #5:
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. in view of Schaffer et al. as applied to claims 1-3, 5, 9, 16, 20, 23, and 27 above, in further view of Torres-Roca et al. [US PGPUB 2012/0053811 A1].
Claim 15 is drawn to taking into account cost efficiency when optimizing therapy.
The documents of Suleiman et al. and Schaffer et al. make obvious the modeling of NSCLC progression, as discussed above.
Suleiman et al. and Schaffer et al. do not teach cost efficiency.
The document of Torres-Roca et al. studies the gene signature for the prediction of radiation therapy response [title].  Paragraph 4 of Torres-Roca et al. teaches that the radiation therapy is for cancer, and paragraph 93 of Torres-Roca et al. teaches taking costs into account in the cancer treatment.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the modeling of disease progression of Suleiman et al. and Schaffer et al. by use of the cost analysis of Torres-

The following rejection is necessitated by the IDS of 4/9/2021:
35 U.S.C. 103 Rejection #6:
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. in view of Schaffer et al. in view of Singh et al. as applied to claims 1-3, 5, 6-9, 12, 16-21, 23-27, and 29 above, in further view of Torres-Roca et al. [US PGPUB 2012/0053811 A1].
Claim 14 is drawn to taking into account cost efficiency when optimizing therapy.
The documents of Suleiman et al., Schaffer et al., and Singh et al. study the modeling of cancer progression, as discussed above.
Suleiman et al., Schaffer et al., and Singh et al. do not teach cost efficiency.
The document of Torres-Roca et al. studies the gene signature for the prediction of radiation therapy response [title].  Paragraph 4 of Torres-Roca et al. teaches that the radiation therapy is for cancer, and paragraph 93 of Torres-Roca et al. teaches taking costs into account in the cancer treatment.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the modeling of disease progression of Suleiman et al. and Singh et al. by use of the cost analysis of Torres-Roca et al. wherein the motivation would have been that cost efficiency make disease treatment more practical [paragraph 93 of Torres-Roca et al.].

Response to Arguments
Applicant argues that the amendments have overcome the rejections.  The prior art of Schaffer et al. has been added to address the amended limitations of the claims.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is free of the prior art because he prior art does not teach or suggest selecting an optimal therapy based on a mathematical model that penalizes when the state variables indicate that the patient needs to be re-admitted to the hospital.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax 

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

/RUSSELL S NEGIN/	Primary Examiner, Art Unit 1631                                                                                                                                                                                                       29 August 2021